Powell, J.
“A judgment overruling a demurrer to an answer, unless excepted to and reversed, concludes the plaintiff as to the legal sufficiency of the answer; and if the same goes to the whole of the plaintiff’s demand and is duly supported by evidence, a complete defense is established.” Louisville Coffin Co. v. Rhudy, 111 Ga. 827, 35 S. E. 632.

Judgment affirmed.

Complaint, from city court of Statesboro — Judge Brannen. December 18, 1906.
Submitted June 21,
Decided July 18, 1907.
Johnston & Cone, Mayson & Hill, for plaintiffs.
R. Lee Moore, for defendants.